The opinion of the court was delivered by
DixoN, J.
The bill in this case avers that the complainant is the owner of a wood and pasture lot containing three and thirty-seven hundredths acres of land, and that he and his predecessors in title have, by adverse user for .over twenty years, acquired a right ofway across the lands of the defendant from a certain public road to said lot; that the defendant now obstructs said way; and the bill therefore prays a decree that the complainant is entitled to the way, and a mandatory injunction, commanding the defendant to remove the obstruction, and allow the complainant to pass through at his pleasure.
The answer denies the complainant’s right.
The complainant’s testimony tends to show user for over twenty years. The defendant’s testimony tends to show that the *419user was not adverse, but was by his express permission, as an act of neighborly accommodation.
The vice-chancellor advised a decree and injunction, according to the prayer of the bill. Hence this appeal.
From the foregoing statement it appears that the claim set up .is to a purely legal interest in lands, resting upon a purely legal basis. Before attempting to determine the validity of the claim, •it is proper to consider whether the question presented comes within the cognizance of a court of equity.
No doubt many cases arise in which courts of equity may, by -decree and injunction, protect and enforce legal rights in real •estaterT"So far as they are exemplified in our chancery practice, these cases can, I think, be classified under the following heads:
1. Cases where the legal right has been established in a suit at law, and the bill in equity is filed to ascertain the extent of the right and enforce or protect it in a manner not attainable by legal procedure. Quachenbush v. Van Riper, 2 Gr. Ch. 350.
2. Cases where the legal right is admitted, and the object of the bill is the same as in the class just mentioned. Carlisle v. Cooper, 6 C. E. Gr. 576; Shivers v. Shivers, 5 Stew. Eq. 578; S. C., 8 Stew. Eq. 562; Johnston v. Hyde, 6 Stew. Eq. 632.
3. Cases where the legal right, though formally disputed, is yet clear, on facts which are not denied and legal rules, which .are well settled, and the object of the bill is as before stated. Shreve v. Voorhees, 2 Gr. Ch. 25; Hulme v. Shreve, 3 Gr. Ch. 116; Morris C. & B. Co. v. Soc. Est. U. M., 1 Hal. Ch. 203 ; Earl v. De Hart, 1 Beas. 280; Dodd v. Flavell, 2 C. E. Gr. 255; Johnson v. Jaqui, 10 C. E. Gr. 410 ; S. C., 12 C. E. Gr. 526 ; Demarest v. Hardham, 7 Stew. Eq. 169 ; Higgins v. Flemington Water Co., 9 Stew. Eq. 538.
4. Cases where one attempts to appropriate the land of another, under color of statutory authority, without complying with the legal conditions precedent. Ross v. Eliz. & Som. R. R. Co., 1 Gr. Ch. 422; Browning v. C. & W. R. R. Co., 3 Gr. Ch. 47; Higbee v. C. & A. R. R. Co., 4 C. E. Gr. 276; Folley v. Passaic, 11 C. E. Gr. 216; Morris C. & B. Co. v. Jersey City, 11 C. E. Gr. 294.
*4205. Cases where the object of the bill is to stay iyaste Capner v. Flem. Min. Co., 2 Gr. Ch. 467; Bank of Chenango v. Cox, 11 C. E. Gr. 452.
6. Cases where the object of the bill is to prevent an injury which will be destructive of the inheritance, or which equity deems, irreparable, i. e., one for which the damages that may be recovered according to legal rules do not affbrd adequate compensation. Morris C. & B. Co. v. Jersey City, 3 Stock. 13; Franklinite Co. v. Zinc Co., 2 Beas. 215 ; Zinc Co. v. Franklinite Co., 2 Beas. 322 ; Zinc Co. v. Franklinite Co., 2 McGart. 418; Southmayd v. McLaughlin, 9 C. E. Gr. 181; Manko v. Chambersburgh, 10 C. E. Gr. 168; Johnston v. Hyde, 10 C. E. Gr. 454; Thomas Iron Co. v. Allentown Mining Co., 1 Stew. Eq. 77 ; Fulton v. Greacen, 9 Stew. Eq. 216 ; Lord v. Carbon Iron M. Co., 11 Stew. Eq. 452.
7. Cases where the object of the bill is to protect one’s dwelling from injuries which render its occupancy insecure or uncomfortable. Brakely v. Sharp, 2 Stock. 206 ; Holsman v. Boiling Spring Co., 1 McCart. 335; Ross v. Butler, 4 C. E. Gr. 294 ; De Veney v. Gallagher, 5 C. E. Gr. 33; Cleveland v. Citizens Gas Light Co., 5 C. E. Gr. 201; Babcock v. N. J. Stock Yard Co., 5 C. E. Gr. 296 ; Attorney-General v. Steward, 5 C. E. Gr. 415; S. C., 6 G. E. Gr. 340; Meigs v. Lister, 8 C. E. Gr. 199; De Luze v. Bradbury, 10 C. E. Gr. 70; Kana v. Bolton, 9 Stew. Eq. 21; Williams v. Osborne, 13 Stew. Eq. 235 ; Penn. R. R. Co. v. Angel, 14 Stew. Eq. 316; Lennig v. Ocean City Association, 14 Stew. Eq. 606.
8. Cases where the right to be protected or enforced grows out of the expressed or implied terms of a contract, so that the court can entertain jurisdiction by virtue of its power to compel specific performance. Robeson v. Pittenger, 1 Gr. Ch. 57; Armstrong v. Potts, 8 C. E. Gr. 92; Jagui v. Johnson, 11 C. E. Gr. 321; Shimer v. Morris C. & B. Go., 12 C. E. Gr. 364; Iszard v. Mays Landing W. P. Co., 4 Stew. Eq. 511; Pope v. Bell, 8 Stew. Eq. 1; Sutphen v. Therkelson, 11 Stew. Eq. 318; Gawtry v. Leland, 13 Stew. Eq. 323; Lennig v. Ocean City Association, 14 Stew. Eq. 606.
*4219. Cases where the object of the bill is to prevent a multi-jlliciijLjQf- suits, otherwise rendered necessary by the fact that many persons are interested in the controversy. Britton v. Hill, 12 C. E. Gr. 389.
Outside of these classes, there is no jurisdiction in a court of equity over the invasion of mere private legal rights in land. The appropriate remedy is by suit at law.
The case in hand does not come within any of these classes. It bears no trace of resemblance to any except those of the third •or those of the sixth class. But the third class does not include it, because the evidence shows a substantial dispute over the fact of adverse user, which the defendant is entitled to have settled by the verdict of a. jury; and the sixth class does not cover it, because the' temporary obstruction of a way to a small wood and pasture lot can be fully paid for by the damages recoverable according to legal rules.
The decree below should be reversed^and the bill should be dismissed. <"

Decree unanimously reversed.